DETAILED ACTION

Claims 1- are pending.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 


Acknowledgment is made of applicant’s claim for priority of U.S provisional application under 35 U.S.C. 119(e).


Acknowledgment is made of the claim for priority or continuation and divisional applications under 35 U.S.C. 120.




Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-12 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter. Claims 7-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 7-12 are directed to the methods of organizing human activity of performing by an application configured to be executed on a “ship speed control (see page 770, col. 1, sections I. and III)”, which is considered an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generically-recited computer elements (e.g. a voice input, a mobile point-of-sale and a speech recognition processor) do not add a meaningful limitation to the abstract idea because the actions, functions, and/or steps performed by the generically-recited computer elements would be routine and conventional in any computer implementations.
First, because the courts have declined to define “abstract idea,” other than by example, examiners have been instructed to refer to the body of case law precedent in order to identify abstract ideas by way of comparison to concepts already found to be abstract. See July 2015 Update: Subject Matter Eligibility, published by USPTO (“July 2015 Update”). The examiner refers to the following recent cases that, if not directly relevant to the present claims, at least represent "methods of organizing human activity" that include similar concepts as the present claims, and therefore assist in the present abstract idea determination;
buySAFE: abstract idea found to be related to managing relationships or transactions between people such as creating a contractual relationship;
Bilski: abstract idea found to be related to hedging;
Alice: abstract idea found to be mitigating settlement risks;
Accenture: abstract idea found to be related to generating rule-based tasks for processing an insurance claim;
Fort Properties, In re Comiskey: abstract idea found to be related to satisfying or avoiding a legal obligation such as tax-free investing or arbitration;
Ultamercial: abstract idea found to be related to advertising, marketing, or sales activities or behaviors such as using advertising as an exchange or currency;
In re Maucorps: abstract idea found to be using an algorithm for determining the optimal number of visits by a business representative to a client;
Freddie Mac: abstract idea found to be computing a price for the sale of a fixed income asset and generating a financial analysis output.	
Similarly, as noted above, the examiner finds that the present claims are directed to the methods of organizing human activity of organizing human activity of performing by an application configured to be executed on a “ship speed control (see page 770, col. 1, sections I. and III)”, which is considered to be an abstract idea.
Second, in response to an abstract idea finding, the examiner is to determine if any limitation in the claim(s), individually or in combination with each other, amount to “significantly more” than the abstract idea. For this step, examiners have been instructed to rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, and conventional. See July 2015 Update. For example, the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when performed by generic computer elements:
Flook, Bancorp: performing repetitive calculations;				Alice: receiving, processing, and storing data, also referred to as electronical recordkeeping;
electronically scanning or extracting data from a physical document;
Content Extraction:							Ultramercial: updating an activity log;
Benson, Bancorp, CyberSource: automating mental tasks;
Ultramercial, buySAFE, Cyberfone: receiving or transmitting data over a network such as by using the Internet to gather data.
Similarly, as noted above, the examiner finds the that the present claims do not include “significantly more” because the generically-recited computer elements do not add a meaningful limitation to the abstract idea as the actions, functions, and/or steps performed by the generically-recited computer elements would be routine and conventional in any computer implementations.

Applicant is suggested to rewrite the claimed language as the following:
To overcome the issue raised above with respect to claim 7, the Applicant is suggested to add, a processing circuit as seen in claims 1 and 13.
Dependent claims not specifically rejected are rejected as being dependent upon a rejected base claim.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 7,359,782.  Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step would be within the level of one of ordinary skill in the art.  It is well settled that the omission of an element/limitation, e.g. “which detects the type and length of interference” and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.

Claims 1-20 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 17/018,521.  Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step or adding an element and its function would be within the level of one of ordinary skill in the art.  It is well settled that the adding or deleting an element and its function in the present Application such as “AP controller (see Fig. 6)” and its function are an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Hence, it is obvious that the claimed combination or the more narrow claims of the patent would encompass the broader claimed combination of the claims of the instant application.

Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art at the invention was made to combined the teachings of different embodiments of Baiada et al. into the intended end result, thereby improving the ship speed control (see page 770, col. 1, sections I. and III) program as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haigeng et al., (The Speed Control of Marine Main Engine, 2014, IEEE).

As per claim 1, Haigeng et al. teaches an AP controller (see Fig. 6), comprising: processing circuitry (see Figs. 2 and 6, have shown clear evidence of a processing circuitry) configured to calculate a throttle (see page 773, col. 1, third par.) calculation value based on a difference between an actual ship speed (see page 770, col. 1, sections I. and III) and a target ship speed (see page 770, col. 1, sections I. and III); and to set a throttle (see page 773, col. 1, third par.) command value to the throttle (see page 773, col. 1, third par.) upper limit (see page 771, col. 1, section B. first par.) when the actual ship speed (see page 770, col. 1, sections I. and III) is below a first ship speed (see Fig. 3) determined based on a given throttle (see page 773, col. 1, third par.) upper limit (see page 771, col. 1, section B. first par.) and the throttle (see page 773, col. 1, third par.) calculation value is at or above the throttle (see page 773, col. 1, third par.) upper limit (see page 771, col. 1, section B. first par.).

As per claim 2, Haigeng et al. teaches wherein the processing circuitry (see Figs. 2 and 6, have shown clear evidence of a processing circuitry) is further configured to cancel the restriction of the throttle (see page 773, col. 1, third par.) command value using the throttle (see page 773, col. 1, third par.) upper limit (see page 771, col. 1, section B. first par.); and to set the throttle (see page 773, col. 1, third par.) calculation value as the throttle (see page 773, col. 1, third par.) command value, when the actual ship speed (see page 770, col. 1, sections I. and III) is at or above the first ship speed (see Fig. 3).

As per claim 3, Haigeng et al. teaches wherein the processing circuitry (see Figs. 2 and 6, have shown clear evidence of a processing circuitry) is further configured to restrict the throttle (see page 773, col. 1, third par.) command value using the throttle (see page 773, col. 1, third par.) upper limit (see page 771, col. 1, section B. first par.) when a ship speed setting (see page 770, col. 1, sections I. and III), from which the target ship speed (see page 770, col. 1, sections I. and III) is calculated and that is a final ship speed (see page 770, col. 1, sections I. and III) during an automatic ship speed control (see page 770, col. 1, sections I. and III), is above the first ship speed (see Fig. 3) and is at or above a second ship speed (see Fig. 3) that is determined based on the throttle (see page 773, col. 1, third par.) upper limit (see page 771, col. 1, section B. first par.). 

As per claim 4, Haigeng et al. teaches wherein the processing circuitry (see Figs. 2 and 6, have shown clear evidence of a processing circuitry) is further configured to set a throttle (see page 773, col. 1, third par.) command value at or below the throttle (see page 773, col. 1, third par.) upper limit (see page 771, col. 1, section B. first par.) corresponding to the difference when the ship speed setting (see page 770, col. 1, sections I. and III) is below the second ship speed (see Fig. 3).

As per claim 5, Haigeng et al. teaches wherein the processing circuitry (see Figs. 2 and 6, have shown clear evidence of a processing circuitry) is further configured to calculate the target ship speed (see page 770, col. 1, sections I. and III) based on the ship speed setting (see page 770, col. 1, sections I. and III); and to set the target ship speed (see page 770, col. 1, sections I. and III) to the second ship speed (see Fig. 3) when a target ship speed (see page 770, col. 1, sections I. and III) set by the processing circuitry (see Figs. 2 and 6, have shown clear evidence of a processing circuitry) is above the second ship speed (see Fig. 3) and the actual ship speed (see page 770, col. 1, sections I. and III) is below the first ship speed (see Fig. 3). 
 
As per claim 6, Haigeng et al. teaches wherein the processing circuitry (see Figs. 2 and 6, have shown clear evidence of a processing circuitry) is further configured to calculate the throttle (see page 773, col. 1, third par.) calculation value by a PID control (see abs. particular open-loop and closed-loop control, which meet the PID control); and to set a higher integral gain of the PID control (see abs. particular open-loop and closed-loop control, which meet the PID control) during a period when the actual ship speed (see page 770, col. 1, sections I. and III) is below the first ship speed (see Fig. 3) and the target ship speed (see page 770, col. 1, sections I. and III) is set to the second ship speed (see Fig. 3).  

As per claim 7, Haigeng et al. teaches a method of controlling a ship speed (see page 770, col. 1, sections I. and III), comprising: calculating a throttle (see page 773, col. 1, third par.) calculation value based on a difference between an actual ship speed (see page 770, col. 1, sections I. and III) and a target ship speed (see page 770, col. 1, sections I. and III); and setting a throttle (see page 773, col. 1, third par.) command value to the throttle (see page 773, col. 1, third par.) upper limit (see page 771, col. 1, section B. first par.) when the actual ship speed (see page 770, col. 1, sections I. and III) is below a first ship speed (see Fig. 3) determined based on a given throttle (see page 773, col. 1, third par.) upper limit (see page 771, col. 1, section B. first par.) and the throttle (see page 773, col. 1, third par.) calculation value is at or above the throttle (see page 773, col. 1, third par.) upper limit (see page 771, col. 1, section B. first par.).  

As per claim 8, Haigeng et al. further comprising cancelling the restriction of the throttle (see page 773, col. 1, third par.) command value using the throttle (see page 773, col. 1, third par.) upper limit (see page 771, col. 1, section B. first par.); and setting the throttle (see page 773, col. 1, third par.) calculation value as the throttle (see page 773, col. 1, third par.) command value when the actual ship speed (see page 770, col. 1, sections I. and III) is at or above the first ship speed (see Fig. 3).
  
As per claim 9, Haigeng et al. further comprising restricting the throttle (see page 773, col. 1, third par.) command value using the throttle (see page 773, col. 1, third par.) upper limit (see page 771, col. 1, section B. first par.) when a ship speed setting (see page 770, col. 1, sections I. and III), from which the target ship speed (see page 770, col. 1, sections I. and III) is calculated and that is a final ship speed (see page 770, col. 1, sections I. and III) during an automatic ship speed control (see page 770, col. 1, sections I. and III), is above the first ship speed (see Fig. 3) and is at or above a second ship speed (see Fig. 3) that is determined based on the throttle (see page 773, col. 1, third par.) upper limit (see page 771, col. 1, section B. first par.).  

As per claim 10, Haigeng et al. further comprising setting the throttle (see page 773, col. 1, third par.) command value at or below the throttle (see page 773, col. 1, third par.) upper limit (see page 771, col. 1, section B. first par.) corresponding to the difference when the ship speed setting (see page 770, col. 1, sections I. and III) is below the second ship speed (see Fig. 3).  

As per claim 11, Haigeng et al. further comprising: calculating the target ship speed (see page 770, col. 1, sections I. and III) by a target value filter (see Fig. 1), based on the ship speed setting (see page 770, col. 1, sections I. and III); and setting the target ship speed (see page 770, col. 1, sections I. and III) to the second ship speed (see Fig. 3) when a target ship speed (see page 770, col. 1, sections I. and III) set by the target value filter (see Fig. 1) is above the second ship speed (see Fig. 3) and the actual ship speed (see page 770, col. 1, sections I. and III) is below the first ship speed (see Fig. 3). 
 
As per claim 12, Haigeng et al. further comprising: calculating the throttle (see page 773, col. 1, third par.) calculation value by a PID control (see abs. particular open-loop and closed-loop control, which meet the PID control); and setting a higher integral gain of the PID control (see abs. particular open-loop and closed-loop control, which meet the PID control) during a period when the actual ship speed (see page 770, col. 1, sections I. and III) is below the first ship speed (see Fig. 3) and the target ship speed (see page 770, col. 1, sections I. and III) is set to the second ship speed (see Fig. 3).  

As per claim 13, Haigeng et al. teaches a non-transitory computer-readable recording medium storing a program causing a processor of a ship speed control (see page 770, col. 1, sections I. and III) device to execute processing, the processor configured to control operation of the ship speed control (see page 770, col. 1, sections I. and III) device, the processing comprising: calculating a throttle (see page 773, col. 1, third par.) calculation value based on a difference between an actual ship speed (see page 770, col. 1, sections I. and III) and a target ship speed (see page 770, col. 1, sections I. and III); and setting a throttle (see page 773, col. 1, third par.) command value to the throttle (see page 773, col. 1, third par.) upper limit (see page 771, col. 1, section B. first par.) when the actual ship - 20 -speed is below a first ship speed (see Fig. 3) determined based on a given throttle (see page 773, col. 1, third par.) upper limit (see page 771, col. 1, section B. first par.) and the throttle (see page 773, col. 1, third par.) calculation value is at or above the throttle (see page 773, col. 1, third par.) upper limit (see page 771, col. 1, section B. first par.).  

As per claim 14, Haigeng et al. teaches wherein the processing further comprising cancelling the restriction of the throttle (see page 773, col. 1, third par.) command value using the throttle (see page 773, col. 1, third par.) upper limit (see page 771, col. 1, section B. first par.); and setting the throttle (see page 773, col. 1, third par.) calculation value as the throttle (see page 773, col. 1, third par.) command value when the actual ship speed (see page 770, col. 1, sections I. and III) is at or above the first ship speed (see Fig. 3).  

As per claim 15, Haigeng et al. teaches wherein the processing further comprising restricting the throttle (see page 773, col. 1, third par.) command value using the throttle (see page 773, col. 1, third par.) upper limit (see page 771, col. 1, section B. first par.) when a ship speed setting (see page 770, col. 1, sections I. and III), from which the target ship speed (see page 770, col. 1, sections I. and III) is calculated and that is a final ship speed (see page 770, col. 1, sections I. and III) during an automatic ship speed control (see page 770, col. 1, sections I. and III), is above the first ship speed (see Fig. 3) and is at or above a second ship speed (see Fig. 3) that is determined based on the throttle (see page 773, col. 1, third par.) upper limit (see page 771, col. 1, section B. first par.).  

As per claim 16, Haigeng et al. teaches wherein the processing further comprising setting the throttle (see page 773, col. 1, third par.) command value at or below the throttle (see page 773, col. 1, third par.) upper limit (see page 771, col. 1, section B. first par.) corresponding to the difference when the ship speed setting (see page 770, col. 1, sections I. and III) is below the second ship speed (see Fig. 3).  

As per claim 17, Haigeng et al. teaches wherein the processing further comprising: calculating the target ship speed (see page 770, col. 1, sections I. and III) by a target value filter (see Fig. 1), based on the ship speed setting (see page 770, col. 1, sections I. and III); and setting the target ship speed (see page 770, col. 1, sections I. and III) to the second ship speed (see Fig. 3) when a target ship speed (see page 770, col. 1, sections I. and III) set by the target value filter (see Fig. 1) is above the second ship speed (see Fig. 3) and the actual ship speed (see page 770, col. 1, sections I. and III) is below the first ship speed (see Fig. 3).  

As per claim 18, Haigeng et al. teaches whrein the processing further comprising: calculating the throttle (see page 773, col. 1, third par.) calculation value by a PID control (see abs. particular open-loop and closed-loop control, which meet the PID control); and - 21 -setting a higher integral gain of the PID control (see abs. particular open-loop and closed-loop control, which meet the PID control) during a period when the actual ship speed (see page 770, col. 1, sections I. and III) is below the first ship speed (see Fig. 3) and the target ship speed (see page 770, col. 1, sections I. and III) is set to the second ship speed (see Fig. 3).
  
As per claim 19, Haigeng et al. teaches wherein the processing circuitry (see Figs. 2 and 6, have shown clear evidence of a processing circuitry) is further configured to restrict the throttle (see page 773, col. 1, third par.) command value using the throttle (see page 773, col. 1, third par.) upper limit (see page 771, col. 1, section B. first par.) when a ship speed setting (see page 770, col. 1, sections I. and III), from which the target ship speed (see page 770, col. 1, sections I. and III) is calculated and that is a final ship speed (see page 770, col. 1, sections I. and III) during an automatic ship speed control (see page 770, col. 1, sections I. and III), is above the first ship speed (see Fig. 3) and is at or above a second ship speed (see Fig. 3) that is determined based on the throttle (see page 773, col. 1, third par.) upper limit (see page 771, col. 1, section B. first par.). 
 
As per claim 20, Haigeng et al. further comprising restricting the throttle (see page 773, col. 1, third par.) command value using the throttle (see page 773, col. 1, third par.) upper limit (see page 771, col. 1, section B. first par.) when a ship speed setting (see page 770, col. 1, sections I. and III), from which the target ship speed (see page 770, col. 1, sections I. and III) is calculated and that is a final ship speed (see page 770, col. 1, sections I. and III) during an automatic ship speed control (see page 770, col. 1, sections I. and III), is above the first ship speed (see Fig. 3) and is at or above a second ship speed (see Fig. 3) that is determined based on the throttle (see page 773, col. 1, third par.) upper limit (see page 771, col. 1, section B. first par.).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-9950777 is directed to “A vehicle control device is provided. The device includes a target bearing calculating module configured to calculate a target bearing of a vehicle based on a direction of a disturbance, a stern bearing calculating module configured to calculate a stern bearing, and a rudder mechanism drive signal determining module configured to determine a rudder angle command so that the stern bearing approaches the target bearing, and determine a rudder mechanism drive signal based on the rudder angle command.”;
US-9718527 is directed to “An acceleration control system for a marine vessel includes an actual propulsion power detector, a setting controller configured or programmed to set final target propulsion power of the marine vessel, and a controller. The controller is configured or programmed to set target propulsion power of the marine vessel at an initial time to an initial target propulsion power, to change the target propulsion power of the marine vessel based on an actual propulsion power of the marine vessel and the initial target propulsion power, and to control a propulsion device such that the actual propulsion power of the marine vessel gets closer to the final target propulsion power.”;
US-20170137103 is directed to “A boat maneuvering control method for a boat provided with an engine, the boat maneuvering control method comprising: setting a target boat speed; detecting an actual boat speed of the boat; and acquiring a base engine rotational speed associated with the target boat speed that is set, correcting the base engine rotational speed according to a difference between the target boat speed and the actual boat speed so as to set the base engine rotational speed that is corrected as a target engine rotational speed, and controlling the engine based on the target engine rotational speed that is set such that the actual boat speed approaches the target boat speed.”;
US-20160280351 is directed to “An acceleration control system for a marine vessel, the acceleration control system comprising: an actual propulsion power detector that detects an actual value of propulsion power including a rotational speed of a propulsion device of the marine vessel or a speed of the marine vessel; a setting controller that sets a final target propulsion power of the marine vessel; and a controller configured or programmed to calculate a target propulsion power of the marine vessel and to control the propulsion device based on the target propulsion power; wherein the controller is configured or programmed to set the target propulsion power of the marine vessel at an initial time to an initial target propulsion power, to change the target propulsion power of the marine vessel based on an actual propulsion power of the marine vessel and the initial target propulsion power, and to control the propulsion device such that the actual propulsion power of the marine vessel gets closer to the final target propulsion power.”;
US-20040242091 is directed to “A watercraft has an engine and a remote controller. The engine has a throttle valve unit. The remote controller provides a command signal indicative of a position of the throttle valve unit. A watercraft velocity sensor senses an actual speed of the watercraft to provide an actual speed signal. A control data input device selectively provides a control device with a manual mode signal and a constant speed mode signal. The constant speed mode signal is accompanied by a target speed signal. The control device controls the throttle valve unit based upon the command signal in the manual mode. The control device controls the throttle valve unit in the constant speed mode such that an actual speed of the watercraft coincides with the target speed of the watercraft once a state of equilibrium is reached. The control device starts the manual mode in place of the constant speed mode without the manual mode signal if the command signal changes while the control device controls the throttle valve unit in the constant speed mode.”;
Das et al., is directed to “Diesel Engine Control and Protection Monitoring using PID Controller”;
Petratos et al., is directed to “A novel robust MPC based aircraft auto-throttle for performing 4D contract flights”;
Schöley et al., is directed to “Application of a modified error governor to electronic throttle control”;
Lee et al., is directed to “Assessment of Energy Savings With Variable Speed Drives in Ship's Cooling Pumps”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B